DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s reply filed on 1/27/2021.

Status of Claims

The following claims are pending in this office action: 1-20
The following claims are amended in this office action: 1, 11 and 19
The following claims is/are rejected: 1-20
Claims 1-20 are presented for examination.

Specification
The amendment to the Abstract of the Specification is acknowledged and the objection to the Abstract has been withdrawn. 

Response to Arguments 

Applicant’s argument, see Pg. 8, Section 1, ln. 1-4, filed on 1/27/2021, with respect to the Abstract has been fully considered and is persuasive. The objection to the Abstract of 10/27/2020 has been withdrawn after reviewing the corrected Abstract submission.
Applicant’s arguments, see Pg. 8, Section 2, ln. 1-6, filed on 1/27/2021, with respect to claim 19 has been fully considered and is persuasive.  The objection of 10/27/2020 has been withdrawn. 
Applicant’s arguments, see Pg. 8, Section 3, ln. 1-4, filed on 1/27/2021, with respect to the 112(f) interpretation have been fully considered and are persuasive. The 112(f) 
Applicant’s arguments with respect to claims 1, have been considered but are moot because the arguments are directed to amended limitations that have not been previously examined.
Regarding Applicant’s arguments with respect to claims 1, , Applicant asserts that the cited portion of the references or the Office Action’s reasoning, any disclosure of:
“a self-learning module for creating a self-learned planogram based on images of a plurality of shelving units at a location and shelving unit tracking, the self-learned planogram including shelving unit locations for one or more of the plurality of shelving units, the self-learned planogram representing an observed layout for the plurality of shelving units and
contents of the plurality of shelving units;”

Applicant amended claim 1 to further specify that the self-learned planogram is created (i.e. generated) based on the images of shelving units, and the planogram is therefore created as a result of the placement of contents on the shelves.
	The Examiner agrees that the cited portion of the Graham reference does not explicitly disclose a self-learning module for creating a self-learned planogram based on images of a plurality of shelving units at a location and shelving unit tracking. However, upon further review of the Graham reference and new understanding and interpretation from the amended claims, Graham discloses a self-learning module for creating a self-learned planogram based on images of a plurality of shelving units at a location and shelving unit tracking (Graham [0091] and [0093] recite the following:
“In some embodiments, the image processing module 203 may receive the one or more images of the shelving unit, stitch the images of the shelving unit into a single linear panoramic image (e.g., a composite image) and store the panoramic image in the data storage 243.”

“The image processing module 203 generates a data structure for representing the product recognitions, the facings and the linear groups in the recognition result of the received image. For example, the image processing module 203 represents the data structure in JSON format and stores the data structure in the data storage 243. For the purpose of this applicatio21283n, the term “realogram” can refer to the data structure for representing the product recognitions, the facings, and the linear groups in the recognition result of the received image.”

Image processing module generating realogram or data structure representing recognitions of the received images and receiving images of shelving units, stitching the images, and storing them (i.e. self-learning module creating self-learned planogram based on images of shelving units) Additionally, please see figure 37 – element 3708 depicted below.), 
the self-learned planogram including shelving unit locations for one or more of the plurality of shelving units (Graham [0093] and [0094] recites the following:
“In some embodiments, the image processing module 203 identifies one or more shelves in the shelving unit in the realogram image that correspond to the facings in the realogram image.”

“In yet another example, when the object is a product identified from the one or more images depicting products in a retail environment, the image processing module 203 may also retrieve an image of the planogram that describes where in the retail environment and in what quantity products should be located and associate the planogram with the product.”
Identifying shelves in the shelving unit in realogram and in what quantity products should be located (i.e. including shelving unit locations)), 
the self-learned planogram representing an observed layout for the plurality of shelving units and contents of the plurality of shelving units (Graham [0093] recites the following:
“For the purpose of this application, the term “realogram” can refer to the data structure for representing the product recognitions, the facings, and the linear groups in the recognition result of the received image.”

Realogram representing recognition results of the received image including product recognition, facings and grouping (i.e. planogram representing observed layout of shelving units and contents));
	Therefore Graham meets the amended limitations as recited above.

    PNG
    media_image1.png
    809
    535
    media_image1.png
    Greyscale


Regarding the amended independent claims 11 and 19, Graham discloses the amended claim language of “a self-learning module for creating a self-learned planogram based on images of a plurality of shelving units at a location and shelving unit tracking, the self-learned planogram including shelving unit locations for one or more of the plurality of shelving units, the self-learned planogram representing an observed layout for the plurality of shelving units and contents of the plurality of shelving units;” as cited in claim 1. 
Therefore, claims 11 and 20 are rejected under the same rationale.
Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-16, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (US 20170178227 A1, herein Graham) in view of Adato et al. (US 20190149725 A1, herein Adato).

Regarding claim 1,
Graham discloses a planogram compliance system for automating planogram compliance based on a merchandise tracking model, the system comprising (Graham [0061] Ln. 1-4 & Fig. 1 Element 100 recites “FIG. 1 is a high-level block diagram illustrating one embodiment of a system 100 for comparing data including a recognition result of items in an image with a planogram to generate a corrective action.” System 100 in figure 1 (i.e. planogram compliance system)): 
A processor (Graham [0073] recites “In some implementations, the processor 235 may be coupled to the memory 237 via the bus 220 to access data and instructions therefrom and store data therein.”);
memory including instructions, which when executed by the processor, cause the processor to implement (Graham [0074] recites “In some implementations, the memory 237 may store instructions and/or data that may be executed by the processor 235. The instructions and/or data may include code for performing the techniques described herein.”):
a self-learning module for creating a self-learned planogram based on images of a plurality of shelving units at a location and shelving unit tracking (Graham [0091] and [0093] recite the following:
“In some embodiments, the image processing module 203 may receive the one or more images of the shelving unit, stitch the images of the shelving unit into a single linear panoramic image (e.g., a composite image) and store the panoramic image in the data storage 243.”

“The image processing module 203 generates a data structure for representing the product recognitions, the facings and the linear groups in the recognition result of the received image. For example, the image processing module 203 represents the data structure in JSON format and stores the data structure in the data storage 243. For the purpose of this application, the term “realogram” can refer to the data structure for representing the product recognitions, the facings, and the linear groups in the recognition result of the received image.”

Image processing module generating realogram or data structure representing recognitions of the received images and receiving images of shelving units, stitching the images, and storing them (i.e. self-learning module creating self-learned planogram based on images of shelving units) Additionally, please see figure 37 – element 3708 depicted below.), 
the self-learned planogram including shelving unit locations for one or more of the plurality of shelving units (Graham [0093] and [0094] recites the following:
“In some embodiments, the image processing module 203 identifies one or more shelves in the shelving unit in the realogram image that correspond to the facings in the realogram image.”

“In yet another example, when the object is a product identified from the one or more images depicting products in a retail environment, the image processing module 203 may also retrieve an image of the planogram that describes where in the retail environment and in what quantity products should be located and associate the planogram with the product.”
Identifying shelves in the shelving unit in realogram and in what quantity products should be located (i.e. including shelving unit locations)), 
the self-learned planogram representing an observed layout for the plurality of shelving units and contents of the plurality of shelving units (Graham [0093] recites the following:
“For the purpose of this application, the term “realogram” can refer to the data structure for representing the product recognitions, the facings, and the linear groups in the recognition result of the received image.”

Realogram representing recognition results including product and grouping of received images (i.e. planogram representing observed layout of shelving units and contents));
an automated training module for training the merchandise tracking model based on merchandise-shelving unit clustering, the merchandise-shelving unit clustering being based on the self-learned planogram (Graham [0122] Lines 1-13 & Fig. 2 Element 219 recites “In some embodiments, the alignment module 219 aggregates a plurality of weighted scores from comparing the planogram product facing with the realogram product facing and determines a weighted average score of the plurality of scores. For example, the alignment module 219 determines an average score of the index score, the aspect ratio score, the neighbor score, and the identifier score. For example, the average score can be 25. The alignment module 219 determines whether the average score is greater than or equal to a threshold. If the average score is greater than or equal to a threshold, the alignment module 219 stores the realogram product facing as a candidate in a list of connections for the planogram product facing. If the average score is not greater than or equal to the threshold, the alignment module 219 determines that the comparison did not surpass the threshold and ignores the realogram product facing.” Comparing products from realogram and planogram and determining weighted scores to include neighbor and identifier scores (i.e. training a merchandise tracking model based on clustering and clustering based on planogram)); 
an item tracking module for tracking and storing respective locations of the plurality of items based on the sensor readings and the merchandise tracking model (Graham [0128] Lines 1-4 & Fig. 2 Element 207 recites “When the classification module 207 receives the time series based data stream including product information collected over time, the classification module 207 can track and store repetition of stock outs.” Classification module 207 functioning to track and store repetitions of stock outs over time (i.e. item tracking module for tracking and storing locations of items)); 
an automated planogram compliance module for determining planogram compliance results based on comparing the self-learned planogram to the stored respective locations of the plurality of items (Graham [0136] Lines 1-13 recites “In some embodiments, the classification module 207 rates adherence of a product to the expected x-y coordinates of the product to compute a planogram adherence score. For example, the classification module 207 determines, from a received image, that the product sits on the expected location, and determines the planogram adherence score to be 100.” Classification module with function determining adherence to planogram (i.e. automated planogram compliance module determining compliance)); and
an actionable insights module for identifying actionable insights based on the planogram compliance results (Graham [0139] Lines 1-8 & Fig. 2 Element 209 recites “The suggestion module 209 receives a condition and a portion of data associated with the condition from the classification module 207 and generates one or more suggestions based on the condition. In some embodiments, a suggestion is advice for performing a corrective action. In other embodiments, a suggestion is a notification about the portion of data and describing potential usage of the portion of data.” Suggestion module 209 generating suggestions based on conditions from classification module (i.e. actionable insights module for identifying insights)); 
and a display device to present the actionable insights (Graham [0076] and [0077] & Fig. 1 Element 115 and Fig. 2 Element 239 recites “It should be noted that the display device 239 is shown in FIG. 2 with dashed lines to indicate it is optional. For example, where the computing device 200 is the recognition server 101, the display device 239 is not part of the system, where the computing device 200 is the client device 115, the display device 239 is included and is used to display images and associated recognition results. [0077] The communication unit 241 also transmits information including advice for performing a corrective action to the client device 115 for display, for example, in response to a condition classified from the data stream.” Display device 239 when client device is used and actionable insights (i.e. display device and corrective actions)).
However, Graham does not explicitly teach sensor readings received from a plurality of sensors at the location, the sensor readings being associated with a plurality of items at the location.
Adato teaches sensor readings received from a plurality of sensors at the location, the sensor readings being associated with a plurality of items at the location (Adato [0794] Lines 5-21 recites “Additionally or alternatively to step 4505 and/or step 4507, the processor may analyze the image data and/or the received readings from the detection elements to determine the at least one characteristic of planogram compliance. The estimated at least one characteristic of planogram compliance may include any of the various characteristics of planogram compliance described above (e.g., product facing, product placement, planogram compatibility, price correlation, promotion execution, product homogeneity, restocking rate, planogram compliance of adjacent products, and so forth). For example, the image data and/or the received readings from the detection elements may be analyzed by a machine learning model trained using training examples to determine the at least one characteristic of planogram compliance from images and/or from readings from detection elements attached to store shelves.” The image data and the received readings from the detection elements attached to store shelves (i.e. sensor readings from sensors at location associated with items)).
Graham and Adato are both directed to problems related to planogram compliance and to systems and methods for capturing, collecting, and automatically analyzing images of products displayed in stores for purposes of providing one or more functions associated with the identified products. In view of the teachings of Adato, it would have been obvious to one of ordinary skill in the art to apply the teachings of Adato to Graham before the effective filing date of the claimed invention in order to automatically determine whether a disparity exists between a desired product placement and an actual product placement by using sensor readings (cf. Adato [0003], in part, recites “To increase productivity, among other potential benefits, there is a technological need to provide a dynamic solution that will automatically monitor retail spaces. Such a solution, for example and among other features, may automatically determine whether a disparity exists between a desired product placement and an actual product placement.”).

Regarding claim 2,
The of Graham/Adato Combination teaches the system of claim 1, wherein, the location is a store (Graham [0071] recites “For example, the image recognition application 103 tells a user at which location a product is misplaced, which product should be placed at that location, and to which location the misplaced product should be moved… For example, for the situation such as a "hidden out of stock" in a store where a missing product has been covered up with a different product in the same space, a sales representative may not realize there is a problem, much less solving the problem.”), 
and wherein the items include merchandise items offered for sale at the store (Graham [0063] Lines 1-5 recites “In one embodiment, the recognition server 101 provides services to a consumer packaged goods (CPG) firm for identifying products on shelves, racks, or displays. While the examples herein describe recognition of products in an image of shelves, such as a retail display, it should be understood that the image may include any arrangement of organized objects or items.” Consumer packaged goods and products on shelves, racks or displays such as retail display (i.e. merchandise items for sale at the store)).
See motivation for claim 1 above.

Regarding claim 3,
The Graham/Adato Combination teaches the system of claim 2, wherein each of the plurality of sensors are associated with a respective shelving unit location in the one or more of the plurality of shelving units (Adato [0508] Lines 1-5 recites “In step 2601, consistent with the present disclosure, method 2600 may include receiving one or more images captured by one or more image sensors from an environment of a retail store and depicting a plurality of products displayed on at least one store shelf.”), 
and wherein the sensor readings indicate respective locations of merchandise items offered for sale at the store (Adato [0508] Lines 13-17 recites “Additionally or alternatively to step 2601, the processor may receive readings from detection elements attached to store shelves in the plurality of retail stores, as described above in relation to FIGS. 8A, 8B and 9.” Detection elements (i.e. sensors)).
	See motivation for claim 1 above.


Regarding claim 4,
The Graham/Adato Combination teaches the system of claim 1, wherein each of the plurality of sensors includes a pair of stereoscopic cameras (Adato [0121] Lines 1-11 recites “Consistent with the present disclosure, the system may process images and image data acquired by a capturing device to determine information associated with products displayed in the retail store. The term "capturing device" refers to any device configured to acquire image data representative of products displayed in the retail store. Examples of capturing devices may include, a digital camera, a time-of-flight camera, a stereo camera, an active stereo camera, a depth camera, a Lidar system, a laser scanner, CCD based devices, or any other sensor based system capable of converting received light into electric signals.” Stereo camera (i.e. stereoscopic camera.)) 
and a radio-frequency identification (RFID) reader (Adato [0178] Lines 3-7 recites “For example, the anti-theft device may include a specific RF label or a pin-tag radio-frequency identification device, which may be the same or similar to a type of anti-theft device that is used by retail store 105 in which system 500 is located.” Pin-tag radio frequency identification device (i.e. RFID reader)).
	See motivation for claim 1 above.

Regarding claim 5,
The Graham/Adato Combination teaches the system of claim 4, wherein each of the plurality of sensors further includes one or more of a structured-light three-dimensional (3D) scanner, an infrared (IR) camera, a camera array, a motion sensor, a global positioning system (GPS) sensor, an accelerometer, a gyroscope, a magnetometer, and a compass (Adato fig. 6B elements 502 & [0121] and [0146] recite, in part, “Examples of capturing devices may include, a digital camera, a time-of-flight camera, a stereo camera, an active stereo camera, a depth camera, a Lidar system, a laser scanner, CCD based devices, or any other sensor based system capable of converting received light into electric signals. [0146] According to some embodiments, peripherals interface 308 may also be connected to other sensors (not shown), such as a motion sensor, a light sensor, infrared sensor, sound sensor, a proximity sensor, a temperature sensor, a biometric sensor, or other sensing devices to facilitate related functionalities. In addition, a positioning sensor may also be integrated with, or connected to, capturing device 125. For example, such positioning sensor may be implemented using one of the following technologies: Global Positioning System (GPS),…” Capturing device includes LIDAR system or laser scanner (i.e. 3D scanner). Other sensors such as motion sensor and infrared sensor (i.e. sensors further including one or more of motion sensor and infrared camera) Fig. 2 element 502 including capture device 506 depicted in a lined array on shelf (i.e. camera array)), 
and wherein the images include one or more of IR images, x- ray images, pixelated data, or any other organized grid structure of imagery (Adato [0121] Lines 12-18 recites “The term "image data" refers to any form of data generated based on optical signals in the near-infrared, infrared, visible, and ultraviolet spectrums (or any other suitable radiation frequency range). Consistent with the present disclosure, the image data may include pixel data streams, digital images, digital video streams, data derived from captured images, and data that may be used to construct a 3D image.” Image data to include pixel data (i.e. pixelated data)).
	See motivation for claim 1 above.

Regarding claim 6,
The Graham/Adato Combination teaches the system of claim 1, wherein the actionable insights module further identifies the actionable insights based on planogram compliance-actionable insights analytics (Graham [0180] Lines 31-35 recites “In some embodiments, corrective action module 215 determines corrective actions based on processing by classification module 207, suggestion module 209, action module 211, and gap detection module 217.” Corrective actions based on processing by classification module 207, suggestion module 209, action module 211, and gap detection module 217 (i.e. identify actionable insights based on compliance analytics)).
	See motivation for claim 1 above.

Regarding claim 7,
The Graham/Adato Combination teaches the system of claim 1, wherein the actionable insights module stores the identified actionable insights in a planogram compliance database (Graham [0080] Lines 2-10 recites “The data storage 243 stores data for analyzing a received image and results of the analysis and other functionality as described herein. For example, the data storage 243 may store images of a plurality of objects received from the client device 115, a data stream including object information of the plurality of objects, conditions classified from the data stream, and advice and notification generated based on one or more conditions.” Advice and notification generated based on conditions and stored by data storage 243 (i.e. identified actionable insights stored in database)).
See motivation for claim 1 above.

Regarding claim 8,
The Graham/Adato Combination teaches the system of claim 1, wherein the actionable insights indicate whether respective ones of the plurality of items are out of stock at the location, out of place at the location or below a specified threshold inventory at the location (Graham [0070 & 0071] recites “The image recognition application 103 determines various conditions such as out of stock condition, recall condition, etc., from the data stream and automatically generates a suggestion based on the condition. The suggestion can be advice for performing a corrective action… For example, the image recognition application 103 tells a user at which location a product is misplaced, which product should be placed at that location, and to which location the misplaced product should be moved.” Additionally, Graham [0198] recites “Thus, each product comes with a set of specific rules that only apply to that product and are leveraged by the corrective action module 215 using an algorithm that incorporates the specific rule when evaluating only that specific product.” Out of stock condition, misplace product and specific product rules (i.e. out of stock, out of place and specified inventory)).
See motivation for claim 1 above.

Regarding claims 11-16,
Claims 11-16 are directed to methods comprising of steps substantially identical to the configured system recited in claims 1-5 and 8, respectively. Therefore, the rejections to claims 1-5 and 8 are applied to claims 11-16.

Regarding Claims 19-25,
Claims 19-21, 22, 23-24, and 25 are directed to non-transitory machine-readable medium including instructions which when executed by a machine causes the machine to perform the methods comprising of steps substantially identical to the configured system recited in claims 1-3, 5, 4-5 and 8, respectively. Therefore, the rejections to claims 1-5 and 8 are applied to claims 19-25.
In addition, Graham discloses the additional limitations of a non-transitory machine-readable medium, instructions and a machine (Graham [0241]-[0243] recites “The techniques also relate to an apparatus for performing the operations herein. This apparatus may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a computer readable storage medium, such as, but is not limited to, any type of disk including floppy disks, optical disks, CD-ROMs, and magnetic disks, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, flash memories including USB keys with non-volatile memory or any type of media suitable for storing electronic instructions, each coupled to a computer system bus. [0242] Some embodiments can take the form of an entirely hardware embodiment, an entirely software embodiment or an embodiment containing both hardware and software elements. One embodiment is implemented in software, which includes but is not limited to firmware, resident software, microcode, etc. [0243] Furthermore, some embodiments can take the form of a computer program product accessible from a computer-usable or computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system. For the purposes of this description, a computer-usable or computer readable medium can be any apparatus that can contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device.”).

Claims 9-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of Adato as applied to claims 1-8 above, and further in view of Fisher et al. (US 20190156273 A1, herein Fisher).

Regarding claim 9,
The Graham/Adato Combination teaches the system of claim 1, wherein the self-learning module receives the images of the plurality of shelving units as images from one or more cameras at the location. 
However The Graham/Adato Combination does not teach the images of the plurality of shelving units as image frames.
Fisher teaches the images of the plurality of shelving units as image frames (Fisher [0099] Lines 1-7 recites “FIG. 6 shows the subject 240 taking an inventory item from a shelf in the shelf unit B 204 in a top view 610 of the aisle 116a. The technology disclosed uses the sequences of images produced by at least two cameras in the plurality of cameras to find a location of an inventory event. Joints of a single subject can appear in image frames of multiple cameras in a respective image channel.”).
Fisher and The Graham/Adato Combination are both directed to systems that track inventory items. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fisher’s usage of image frames into Graham’s system and method for comparing image recognition results and a planogram and providing corrective actions as modified by Adato’s system of a plurality of sensor readings with a motivation to “It is desirable to provide a system that can more effectively and automatically provide, in real time, quantities of items stocked on shelves and also identify location of items on the shelves.” (Fisher [0004]).

Regarding Claim 10,
 	The combination of Graham, Adato and Fisher teaches the system of claim 9, wherein the self-learning module updates the self-learned planogram based on detecting, based on using the image frames to update the shelving unit tracking, a change to a shelving unit location for one or more of the plurality of shelving units (Fisher [0104 & 0105] recites “The image frame identifier "frame_id," of the image frame which resulted in the inventory event detection is also stored with the identified SKU. The logic to attribute the inventory event to the customer matches the location of the inventory event to a location of one of the customers in the plurality of customers… This determination of shelf is then used to update the inventory data structure of the shelf. An example inventory data structure 700 (also referred to as a log data structure) shown in FIG. 7. This inventory data structure stores the inventory of a subject, shelf or a store as a key-value dictionary. The key is the unique identifier of a subject, shelf or a store and the value is another key value-value dictionary where key is the item identifier such as a stock keeping unit (SKU) and the value is a number identifying the quantity of item along with the "frame_id" of the image frame that resulted in the inventory event prediction. The frame identifier ("frame_id") can be used to identify the image frame which resulted in identification of an inventory event resulting in association of the inventory item with the subject, shelf, or the store.” Inventory event detection and updating inventory data structure of the shelf with use of image frames associated with item, shelf or store (i.e. detecting a change to shelving unit based on image frames)).
See motivation for claim 9 above.

Regarding claims 17 and 18,
Claims 17 and 18 are directed to methods comprising of steps substantially identical to those recited in claims 9 and 10, respectively. Therefore, the rejections to claims 9 and 10 apply equally here.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Cheruku et al. (U.S. Patent No. 10565549) teaches image analysis and used to monitor retail products on shelves.
Marder (US 20190197355 A1) teaches image recognition models for tracking product stocking on store and warehouse shelves using machine learning.
Prater et al. (U.S. Patent No. 10262293) teaches inventory location and interactions in a handling facility and similar settings with the help of sensors.
Medina et al. (US 20190087772 A1) teaches inventory stocking and planogram compliance with a robot.
Trivelpiece et al. (US 20190080277 A1) teaches machine learning inventory management without having knowledge of the inventory items other than their physical appearances and/or initial locations within a facility.
Desai et al. (U.S. Patent No. 10147210) teaches data visualization from sensors in a facility that can be used with presenting a planogram.
Chaubard et al. (US 20180025412 A1) teaches a location detection model trainable by image captures and comparing products to a store map or planogram.
Schwart (US 20170178060 A1) teaches planogram matching and analyzing and extracting data from captured images for recognition, corrective actions and ground truth generation.
Skaff et al. (US 20170286901 A1) teaches a system for building a product library without requiring an initial planogram and is capable of monitoring inventory.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON W CHEUNG whose telephone number is (571) 272-9930.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LWC/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124